Opinion by

Greene, J.
The petition in this case was filed by Horace N. Brown, against ¥m. Stiles, for criminal conversation. Plea, general issue. Yerdict and judgment against defendant for $5,000.
Wm. Smyth, for appellant.
JUT. W. Isb&U, for appellee.
1. It is objected that the court erred in overruling the demurrer to the petition. But as defendant joined issue upon the averments in the petition, without exception to the ruling of the court upon the demurrer; and as the objections raised under the demurrer were not such as showed a want of jurisdiction, we must regard them as waived by going to trial upon the merits.
2. The petition concludes as follows: “ Said Stiles has property in said county, and rights and credits that may be attached to the amount of about seven hundred dollars; the said plaintiff therefore asks a judgment for that amount with interest and costs.” But judgment was rendered for the sum of five thousand dollars, and as the petition set up a claim of five thousand dollars in the first sentence it is urged that the judgment is warranted by the petition. Although the petition contains an averment of damages to the amount of §5,000, still it is equally explicit that plaintiff asks judgment for only §700. A petitioner should receive no more than is asked in his prayer for judgment. The court was not authorized to render judgment for a greater amount than is claimed in the pleadings; nor can a defendant be regarded as in court, or subject to its jurisdiction, for a greater amount than the petition designates. The judgment is therefore reversed, and a judgment may be rendered in this court, in favor of appellee, for the sum of seven hundred dollars with interest from the date of verdict.
Judgment reversed.